COURT OF APPEALS








COURT
OF APPEALS
EIGHTH
DISTRICT OF TEXAS
EL
PASO, TEXAS
 
SHERRY GERMAN CASPERSON
a/k/a            )
SHERRY GERMAN,                                            )
                                                                              )               No.  08-04-00191-CV
Appellant,                          )
                                                                              )                    Appeal from the
v.                                                                           )
                                                                              )                
212th District Court
KEVIN NEWKIRK, CICI NEWKIRK,
and        )
JEANNE BIVIN,                                                  )         
of Galveston County, Texas
                                                                              )
Appellees.                          )                 
(TC# 01CV0077)
                                                                              )
                                                                              )
 
O
P I N I O N
 
On February 7,
2005, we abated this appeal because the parties were engaged in settlement
discussions.  On June 17, 2005, the
parties filed a motion to dismiss pursuant to Tex.R.App.P. 42.1(a)(1),
representing to the Court that all issues have been fully compromised and
settled.  The Court=s abatement order of February 7, 2005,
is lifted and the case is reinstated. After considering this cause on this
motion, we conclude that the motion to dismiss should be granted.  Accordingly, we dismiss the appeal.
 
 
July
7, 2005
DAVID WELLINGTON
CHEW, Justice
 
Before Barajas, C.J., McClure, and Chew, JJ.